         Case 1:19-cr-00833-SHS Document 77 Filed 06/08/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                  United States Attorney
                                                  Southern District of New York

                                                  The Silvio J. Mollo Building
                                                  One Saint Andrew’s Plaza
                                                  New York, New York 10007


                                                   June 8, 2020

BY ECF

The Honorable Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:    United States v. Anthony Cheedie, 19 Cr. 833 (SHS)

Dear Judge Stein:

       The Government respectfully submits the attached proposed supplemental protective order,
which the Government and defendant Anthony Cheedie respectfully request be entered by the
Court.

                                           Respectfully submitted,

                                           GEOFFREY S. BERMAN
                                           United States Attorney


                                        by: _____________________________
                                            Kiersten A. Fletcher
                                            Benet J. Kearney
                                            Robert B. Sobelman
                                            Assistant United States Attorneys
                                            (212) 637-2238 / 2260 / 2616

cc: Frederick L. Sosinsky, Esq. (by ECF)
    Anastasios Sarikas, Esq. (by ECF)
